MORRISON TENENBAUM

MORRISON-TENENBAUM PLLC, ATFORNEYS-AT-LAW M-T-LAW.COM
87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
PHONE 212,620,0938 FAX 646.998.1972

November 26, 2019

VIA ECE

Chief Magistrate Judge Roanne L. Mann
United States District Court

Eastern District of New York (Brooklyn)
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Mendez et al. v. MCC Rest, Corp.,, MIKO Enterprises LLC et al.
Case No. 1:16-cy-02746-NGG-RLM MOTION TO WITHDRAW

Dear Judge Mann:

lam pleased to report to your Honor that late yesterday I received an email from Mr. Siklas
advising of his retention of Craig A. Saunders as substitute counsel in this matter.

[have prepared and filed a substitution of counsel which Mr. Saunders signed this morning.
A copy of which is annexed to this letter,

I therefore respectfully request that Your Honor “So Order” the Stipulation and that the
motion to withdraw as counsel be withdrawn and therefore the hearing scheduled for this afternoon
be marked off calendar as my motion to withdraw is now moot.

Thank you for your consideration of the foregoing.

Respectfully submitted,

Zw BA cetennahasbrnr sor! PPO esc
Lawrence F, Morrison, Esq.
Morrison Tenenbaum PLLC

87 Walker Street, Floor 2

New York, NY 10013

T. (212) 620-0938

F, (646) 390-5095

ing

Enclosures
ce: Plaintiffs’ Counsel (VIA ECF)
Craig A. Saunders, Esq via Email

 

 
Case 1:16-cv-02746-RPK-RLM Document 80 Filed 11/26/19 Page 2 of 4 PagelD #: 574

EXHIBIT A

eae

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ween wane x
CATALINO MENDEZ, EDUARDO CHOCO] and
ISRAEL RODRIGUEZ, Individually and on
Behalf of All Others, Case No: 1:16-cv-2746
(NGG)(RLM)

 

Piaintiffs,
-against-
MCSS REST. CORP., AL-KEN CORP d/b/a CROSS
BAY DINER, MIKO ENTERPRISES, LLC d/b/a
PARKVIEW DINER, MICHAEL SIDERAKIS,
CHRISTOS SIDERAKIS and KONSTANTINOS
SIKLAS, Jointly and Severally,

Defendants.

STIPULATION AND ORDER OF SUBSTITUTION OF COUNSEL

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned and
pursuant to Local Civil Rule 1.4, that the law firm of Munzer & Saunders, LLP hereby is
substituted in place of the law firm of Morrison Tenenbaum PLLC as counsel for Konstantinos
Siklas in the above-captioned action.

PLEASE TAKE NOTICE that all pleadings, notices of hearing and other filings in this
matter should be served upon the foliowing incoming counsel:

Craig A. Saunders, Esq.
Munzer & Saunders, LLP
31 E. 32™ Street, Suite 905

New York, NY 10016
Tel.: 212-221-3978

eraie(@munzersaunders.com

[Signature page follows]

 

 
Case 1:16-cv-02746-RPK-RLM Document 80

Dated: November 25, 2019

  

Craig A. Saunders/Esq.
31 E. 32" Street, Ste 905
New York, NY 10016
Tel: (212) 221 3978
fncoming Attorneys for
Konstantinos Siklas

SO ORDERED

 

Filed 11/26/19 Page 4 of 4 PagelD #: 576

hn PLLC
By: BA

Lawrence F. Morrison, Esq.
87 Walker Street, Fl. 2

New York, New York 10013
Tel.: 212-620-0938
Outgoing Attorneys for
Konstantinos Siklas

 

 
